188 P.3d 951 (2008)
In the Matter of James Lee DANIELS, Respondent.
No. 98,057.
Supreme Court of Kansas.
July 2, 2008.

ORDER OF REINSTATEMENT
On June 8, 2007, this court suspended the respondent, James Lee Daniels, from the practice of law in Kansas for a period of 1 year. See In re Daniels, 284 Kan. 220, 159 P.3d 995 (2007). Before reinstatement, the respondent was required to pay the costs of the disciplinary action, furnish proof of compliance with Supreme Court Rule 218 (2007 Kan. Ct. R. Annot. 337), and complete all CLE requirements.
The Disciplinary Administrator's office has filed a report verifying that the respondent has fully complied with the conditions imposed upon him by this court.
This court, having reviewed the files and recommendation of the office of Disciplinary Administrator, finds that the respondent, James Lee Daniels, should be reinstated to the practice of law in the state of Kansas.
IT IS THEREFORE ORDERED that the respondent be reinstated in the practice of *952 law in the state of Kansas as of the date of this order.
IT IS FURTHER ORDERED that this order of reinstatement shall be published in the official Kansas Reports.